ALLOWANCE
The Examiner was persuaded by the arguments filed on 12/21/21, and in view of those arguments as well as the amendments to the claims, the Examiner finds claims 1-25 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The Examiner withdraws the outstanding rejections under §101 because the Applicant’s latest amendments clearly integrate the previously identified mental processes into a practical application, namely an infant monitoring device. Likewise, the amendments to dependent claims 5 and 22 have obviated the outstanding rejections under §112.
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Pradeep discloses, inter alia, an infant monitoring system which uses movement thresholds to determine the infant’s state. (US 2016/0287074 A1.) See claim mapping in §102 rejection in previous Office action.
Russell discloses, inter alia, a discussion of hidden Markov models, which use state diagrams to represent a discrete event space. See especially pp. 730-32. (Russel, S. and P. Norvig, Artificial Intelligence: A Modern Approach, 2nd Ed., 2003.)
Kolen discloses, inter alia, an infant monitoring system which uses movement thresholds to determine the infant’s state. (US 2008/0262381 A1.)

However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for independent claims 1 and 17):
responsive to identifying, via the processor, that the determined activity is settled and a previously determined activity being awake, asleep, or stirring, adjusting the determined activity to be one of awake, asleep, or stirring;
responsive to identifying, via the processor, that the determined activity is stirring and a previously determined activity being asleep, changing the determined activity to asleep.

For independent claims 12 and 24:
wherein the plurality of predefined activities comprises awake, asleep, stirring, and settled and wherein stirring represents movement more than a first threshold amount and wherein settled represents movement less than a second threshold amount;

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124